Beoyles, C. J.
1. The admission of the testimony complained of in the motion for a new trial was not error, since it was elicited from the witness on cross-examination and was in rebuttal of testimony given by the witness on the direct examination.
2. A ground of the motion for a new trial complains that a statement of the judge, made in the presence and hearing of the jury, was prejudicial to the plaintiff in error and was an expression of his opinion upon questions of fact. It appears that the alleged prejudicial remark was made during a colloquy between the court and counsel as to the admissibility of certain evidence and the legal effect thereof, and it does not appear that the court expressed an opinion as to what had been proved in the case. Under these circumstances there was no error. Florida C. & P. Railroad Co. v. Lucas, 110 Ga. 121 (2) (35 S. E. 283); McCurdy v. Binion, 80 Ga. 691 (6) (6 S. E. 275).
3. In the light of all the facts of the case, and the entire 'charge of the court, none of the alleged errors in the charge requires another hearing of the ease.
4. The verdict was authorized by the evidence and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.